Citation Nr: 0209686	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's left eye traumatic glaucoma, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from February 1969 to February 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's service-connected left eye traumatic glaucoma.  In 
May 1999, the Board remanded the veteran's claim to the RO 
for additional action.  The veteran has been represented 
throughout this appeal by the American Legion.  


REMAND

In his July 2002 written brief, the accredited representative 
advances that service connection is warranted for a left eye 
cataract.  The RO has not adjudicated the veteran's 
entitlement to service connection for a left eye cataract.  
The Board finds that issue to be inextricably intertwined 
with the certified issue of the veteran's claim of 
entitlement to an increased evaluation for his left eye 
traumatic glaucoma.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in 
the first instance.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should formally adjudicate the 
veteran's claim of entitlement to service 
connection for a left eye cataract.  The 
veteran should be informed in writing of 
the resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to that issue.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his left eye 
traumatic glaucoma.  
If his claim remains denied, the veteran should be provided 
with a supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




